Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 12/03/2021.
Claims 1-20 are pending in this Office Action. Claims 1, and 8 are independent claims.
Priority
Acknowledged is this Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2020-202171 , filed 12/04/2020 to JAPAN which is incorporated herein by reference for all purposes.. 
Information Disclosure Statement
The information disclosure statements filed 2/03/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. § 102 as being anticipated by
Mullins, Ward: "DYNAMIC OBJECT-DRIVEN DATABASE MANIPULATION AND MAPPING SYSTEM", (U.S. Patent Application Publication 20020091702 A1, DATE PUBLISHED 2002-07-11 and DATE FILED 2001-11-15 , hereafter “Mullins”).

As per claim 1, Mullins teaches a data processing system that is connected to a database and performs data analysis of the database (See Fig. 1, [0034] and [0051], the system comprises an object schema 200 including meta data 201 corresponding to a data store schema 300, a first adapter 400, and a second adapter 500 and a server to register multiple data sources), the data processing system comprising:
an analysis part cache that caches data of the database referred to in a development phase of the data analysis (See [0218] and [0221], multiple users can be utilizing the same cache in this instance and multiple applications (e.g., applications that do not go through CocoBase) may be accessing the first database and data integrity can be maintained; and user can define a map of a first relational or object database to be accessed, and then import the data into a memory cache and allows CocoBase or compatible integrated applications to control access to data as defined by a developer. Here the developer importing data to cache, defining and controlling the access to the data teaches data analysis for controlling data access reads on cached data of the database referred to in a development phase of the data analysis);
a data processing development module that is used by a developer of the data analysis and develops analysis processing for the data analysis (See Fig. 4, [0046], [0176] and [0221], a Cocobase system with component CocoBase Development Software module called CocoAdmin reads on the data processing development module having command line and/or GUI interfaces for accessing, editing and creating new maps, for generating source code, for compiling object classes from source code, or for generating J2EE components such as EBJs from CocoBase maps, in which the CocoBase or compatible integrated applications to control access to data as defined by a developer and an analysis takes place to extract certain information regarding the object sent by the object application);
a data processing module that is used by the developer and performs data analysis by executing the analysis processing developed by the data processing development module (See Fig. 2, [0087], the client server process 700 passes this data store content 301 and execution status 306 back to item 6 (Obtain Data) of the CocoBase system which coordinates with both the client server process 700 of CocoBase and the Execution Status Monitor component of FIG. 2 (item 1B) to provide this information to the second adaptor 500 of the CocoBase system. Here a Cocobase system with the Execution Status Monitor component reads on the data processing module);
a cache management module that sets an update constraint that is input from an administrator of the database regarding a cache update from the database in the analysis part cache (See [0219], a two-phase commit cache design type of caching only allows updates of data by applications that work through CocoBase, through an application(s) that is either a compatibly integrated application(s) working concurrently with CocoBase, or uses the same policies of updating as CocoBase. In this cache model, data is only updated if CocoBase, or the integrated application can update the data in both the first database (source) and the second database (cached data). A commit to change data in both the first and second database (or information cache) is obtained as a first step and store data (update) completion is done in a second step. Again multiple users can use the same database source (or multiple application if they are integrated properly with CocoBase) and data integrity can be maintained. The two-phase commits reads on database update and the two-pphase commit is a constraint for database update); and
an update determination module that determines whether or not a cache update of the analysis part cache is possible based on the update constraint set by the cache management module (See [0219], a two-phase commit cache design type of caching only allows updates of data by applications that work through CocoBase, through an application(s) that is either a compatibly integrated application(s) working concurrently with CocoBase, or uses the same policies of updating as CocoBase. In this cache model, data is only updated if CocoBase, or the integrated application can update the data in both the first database (source) and the second database (cached data). A commit to change data in both the first and second database (or information cache) is obtained as a first step and store data (update) completion is done in a second step. Again multiple users can use the same database source (or multiple application if they are integrated properly with CocoBase) and data integrity can be maintained. The two-phase commits reads on database update and the two-pphase commit is a constraint for database update), 
wherein when the cache update is requested from the data processing development module, the update determination module executes the requested cache update in a case where a cache update is allowed in the determination (See [0219], a two-phase commit cache design type of caching only allows updates of data by applications that work through CocoBase, through an application(s) that is either a compatibly integrated application(s) working concurrently with CocoBase, or uses the same policies of updating as CocoBase. In this cache model, data is only updated if CocoBase, or the integrated application can update the data in both the first database (source) and the second database (cached data). A commit to change data in both the first and second database (or information cache) is obtained as a first step and store data (update) completion is done in a second step. Again multiple users can use the same database source (or multiple application if they are integrated properly with CocoBase) and data integrity can be maintained. The two-phase commits reads on database update and the two-pphase commit is a constraint for database update).

As per claim 3, Mullins teaches the data processing system according to claim 1, wherein the cache management module can set the update constraint for data held in the database in units of schema or in units of table (See Mullins: [0063] and [0219], allowing completely arbitrary joining and combining of the data store content 301 as a single object view of that data, and overcame the constrained and often uselessly arbitrary or non-existent foreign key constraints of conventional mapping systems and data stores and in cache model, data is only updated if CocoBase, or the integrated application can update the data in both the first database (source) and the second database (cached data). A commit to change data in both the first and second database (or information cache) is obtained as a first step and store data (update) completion is done in a second step.).

As per claim 4, Mullins teaches the data processing system according to claim 1, wherein the cache management module can set time or frequency at which the cache update is permitted in the update constraint (See Mullins: [0063] and [0219], allowing completely arbitrary joining and combining of the data store content 301 as a single object view of that data, and overcame the constrained and often uselessly arbitrary or non-existent foreign key constraints of conventional mapping systems and data stores and in cache model, data is only updated if CocoBase, or the integrated application can update the data in both the first database (source) and the second database (cached data). A commit to change data in both the first and second database (or information cache) is obtained as a first step and store data (update) completion is done in a second step).

As per claim 5, Mullins teaches the data processing system according to claim 1 comprising:
a cache DB management device including the analysis part cache, the cache management module, and the update determination module, and used by the administrator (See Fig. 4, [0011], [0046], [0100], a transient memory resident database "cache" (secondary database) to try to speed up database accesses, a CocoBase Development Software module called CocoAdmin having command line and/or GUI interfaces for accessing, editing and creating new maps, for generating source code, for compiling object classes from source code, or for generating J2EE components such as EBJs from CocoBase maps; the interactions of finding, selecting, inserting, updating and deleting data in a database ); and
a plurality of data analysis devices each having a data processing development module and the data processing module, and used by the developer (See [0177], The data manager carries out an analysis of the arrangement of data in a data store controlled by the data manager at step 1(b). Depending upon the size of the data manager and the data store, any number of analysis can be carried out to help facilitate access by parties interested in the data held by the data store.), 
wherein in the cache DB management device, the analysis part cache integrally caches data of the database referred to from the plurality of data analysis devices (See [0267] and [0177], the data manager carries out an analysis of the arrangement of data in a data store controlled by the data manager at step 1(b). Depending upon the size of the data manager and the data store, any number of analysis can be carried out to help facilitate access by parties interested in the data held by the data store and the CocoBase system uses caches that are written to serve multiple users out of a single pool, and by default the CocoBase cache system is a write-through cache for extremely scalable performance numbers ).

As per claim 8, the claim recites a cache update control method by a data processing system that performs data analysis of a database comprising the operations as recited in claim 1 and as rejected above under 35 U.S.C. § 102 as being anticipated by Mullins.
Therefore, claim 8 is rejected along the same rationale that rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over
Mullins, Ward: "DYNAMIC OBJECT-DRIVEN DATABASE MANIPULATION AND MAPPING SYSTEM", (U.S. Patent Application Publication 20020091702 A1, DATE PUBLISHED 2002-07-11 and DATE FILED 2001-11-15 , hereafter “Mullins”), as applied to claims 1, 3-5 and 8 above, and further in view of 
Hobt et al.: "SYSTEM WITH SEAT MAP CACHE", (U.S. Patent Application Publication 20190188609 A1, DATE PUBLISHED 2019-06-20 and DATE FILED 2018-12-14, hereafter “Hobt”).

As per claim 2, Mullins teaches the data processing system according to claim 1, further comprising:
a rendering unit that displays a screen for the developer (See [0166]-[0167], XML document that is presented as a user screen interface  to a dataset and allows more developer control as to how datasets are exchanged, filtered and/or validated between a first data source and a second data source.).
However, Mullins does not explicitly teach wherein when the update determination module determines that cache update of the analysis part cache is possible, the rendering unit displays, in a form operable by the developer, an update button for performing an operation of requesting the cache update.
However, Hobt teaches wherein when the update determination module determines that cache update of the analysis part cache is possible, the rendering unit displays, in a form operable by the developer, an update button for performing an operation of requesting the cache update (See Fig. 2 and [0058], distribution system 110 implements one or more of a pull, push, or combination push-pull cache updating process. In a pull updating process, an updated seat map may be provided to distribution system 110 from airline CRS 140, such as in FIG. 2).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hobt's teaching with Mullins reference because Hobt is dedicated to a computerized seat map caching, Mullins is dedicated to dynamic mapping of databases to selected objects, and the combined teaching would have allowed Mullins to achieve flexibility and dynamic operation in the accessing of databases by dynamically updating cache content on-demand.

As per claim 6, Mullins in view of Hobt teaches the data processing system according to claim 5, wherein 
the cache DB management device further includes an update log that records a number of times of requests of the cache update from the plurality of data analysis devices (See Hobt: [0058], the number of times cache 111 updates), 
the cache management module designates a cumulative number of times of requests for the cache update as at least one of the update constraints (See Hobt: Fig. 3 and [0053], the system 100 may update cache 111 of distribution system 110. In certain embodiments, cache 111 updates first seat map 112a if it has not been updated after a predetermined period of time. For example, if first seat map 112a has not been updated in cache 111 in seven days, cache 111 may request an update to first seat map 112. In certain embodiments, distribution system 110 may obtain first seat map 112a from cache 111 and determine the last update time 305 of first seat map 112a. If last update time 305 exceeds a predetermined period of time (e.g., a time threshold), then an update request 310 may be sent to airline CRS 140 responsible for first seat map 112a to request an updated version. Airline CRS 140 may provide access to first updated seat map 112b to distribution system 110. Cache 111 may be updated with first updated seat map 112b, replacing cached first seat map 112a. In this manner, cache 111 may be kept up-to-date. ), and
when a predetermined data operation is performed by the developer in the data analysis device, the data processing development module requests the cache DB management device to update the cache for target data of the predetermined data operation (See Hobt: Fig. 2 and [0052] a first manner in which system 100 may update cache 111 of distribution system 110. As alluded to above, seat maps may change over time as additional seats on a flight are made available and seats are booked on the flight. These changes may be recorded in the seat maps stored by the servicing airline, such as in airline CRS 140. In certain embodiments, when there has been a change to one or more seat maps, distribution system 110 may receive a change notification 205 from airline CRS 140. In response, distribution system 110 may send an update request 210 for the impacted seat map. For example, if change notification 205 indicates that first seat map 112a has changed, then update request 210 may specify a request for first updated seat map 112b from airline CRS 140. Based on update request 210, airline CRS 140 may provide access to first updated seat map 112b. Distribution system 110 may store first updated seat map 112b in cache 111 and replace first seat map 112a with first updated seat map 112b. In this manner, cache 111 may be kept up to date by updating the stored seat maps as they change.), and
based on the update constraint including designation of the cumulative number of times, the cache management module of the cache DB management device determines whether or not cache update of the target data in the analysis part cache is possible (See Hobt: Fig. 3 and [0053], the system 100 may update cache 111 of distribution system 110. In certain embodiments, cache 111 updates first seat map 112a if it has not been updated after a predetermined period of time. For example, if first seat map 112a has not been updated in cache 111 in seven days, cache 111 may request an update to first seat map 112. In certain embodiments, distribution system 110 may obtain first seat map 112a from cache 111 and determine the last update time 305 of first seat map 112a. If last update time 305 exceeds a predetermined period of time (e.g., a time threshold), then an update request 310 may be sent to airline CRS 140 responsible for first seat map 112a to request an updated version. Airline CRS 140 may provide access to first updated seat map 112b to distribution system 110. Cache 111 may be updated with first updated seat map 112b, replacing cached first seat map 112a. In this manner, cache 111 may be kept up-to-date), and, 
if cache update is possible in the determination, executes the requested cache update (See Hobt: Fig. 3 and [0053], the system 100 may update cache 111 of distribution system 110. In certain embodiments, cache 111 updates first seat map 112a if it has not been updated after a predetermined period of time. For example, if first seat map 112a has not been updated in cache 111 in seven days, cache 111 may request an update to first seat map 112. In certain embodiments, distribution system 110 may obtain first seat map 112a from cache 111 and determine the last update time 305 of first seat map 112a. If last update time 305 exceeds a predetermined period of time (e.g., a time threshold), then an update request 310 may be sent to airline CRS 140 responsible for first seat map 112a to request an updated version. Airline CRS 140 may provide access to first updated seat map 112b to distribution system 110. Cache 111 may be updated with first updated seat map 112b, replacing cached first seat map 112a. In this manner, cache 111 may be kept up-to-date).

As per claim 7, Mullins in view of Hobt teaches the data processing system according to claim 1, wherein the cache management module includes a function of preferentially caching data having a large number of reference times into the analysis part cache (See Hobt: [0060] In certain embodiments, distribution system 110 may implement a combined pull-push caching process. The combined pull-push process may adaptively change between push and pull depending on the rate of change of the data to be cached. For example, a time to refresh (TTR) parameter may be used to measure how rapidly the data is changing. If the TTR is low (e.g., rapid changes to seat maps), distribution system 110 may implement a push updating process so that caches 111 have updated seat maps when there is high turnover. In contrast, if the TTR is high (less change), distribution system 110 may implement a pull updating process so that caches 111 are updated less frequently. In this manner, the combined pull-push caching process may optimize the increased efficiencies of the pull process with the increased fidelity of the push process. Although a TTR parameter is mentioned as controlling the change between push and pull processes, any other suitable parameter or combination of parameters may be used. The controlling parameter(s) may be controlled by distribution system 110 and may be based on the current load on distribution system in addition to the rate of change of the seat maps.).


As per claim 9, the claim recites the cache update control method according to claim 8 by a data processing system that performs data analysis of a database comprising the operations as recited in claims 8 and 2 and as rejected above under 35 U.S.C. § 103 as being unpatentable over Mullins in view of Hobt.
Therefore, claim 9 is rejected along the same rationale that rejected claim 2.
  
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 5, 2022